694 N.E.2d 1143 (1998)
In the Matter of David L. MARTENET.
No. 49S00-9606-DI-456.
Supreme Court of Indiana.
May 22, 1998.
ORDER RELEASING THE RESPONDENT FROM TERMS OF PROBATION
Comes now the Indiana Supreme Court Disciplinary Commission requests that this court release the respondent, David L. Martenet, from the terms and conditions of probation in light of his compliance with such terms.
Upon examination of that request, we find that the Commission's recommendation to release the respondent should be approved and, accordingly, that the respondent should be released from the terms and conditions of his probation and fully reinstated to the practice of law.
IT IS, THEREFORE, ORDERED that the respondent, David L. Martenet, is hereby released from the terms and conditions of his attorney discipline and be fully reinstated to the practice of law, effective immediately.
All justices concur.